Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed. Key to allowance of these claims are the new claim limitations of 09/10/2021. The closest prior art is Tanaka et al, see non-final rejection of 6/11/2021. This prior art teaches a grease made with calcium and the appropriate amounts of all carboxylic acids. Tanaka does not teach that the thickener is made with only calcium, as another metal must be present. This does not match the limitations of 9/10/2021 which requires only calcium. 
Regarding claims 1-7, a grease composition comprising: (a) a base oil; and (b) a calcium complex soap thickener content ranging from 5 mass % to 20 mass %, by mass of the grease composition, wherein the calcium complex soap thickener is a reaction product of a plurality of carboxylic acids and a calcium hydroxide, the plurality of carboxylic acids comprising:
(i) 2 mass % to 15 mass % of a C18-C22 straight chain higher fatty acids having a behenic acid content ranging from 25 mass % to 70 mass %, by mass of the C18-C22 straight chain higher fatty acids;
(ii) 0.5 mass % to 3 mass % of an aromatic monocarboxylic acids comprising substituted or unsubstituted benzene rings, and
(iii) 1 mass % to 5 mass % of a C2-C4 straight-chain saturated lower fatty acid,
wherein the plurality of carboxylic acids has a greater concentration of the C18-C22 straight-chain higher fatty acids than of the C2-C4 straight-chain saturated lower fatty acids, and
wherein the plurality of carboxylic acids has a greater concentration of the C2-C4 straight-chain saturated lower fatty acids than of the aromatic monocarboxylic acids, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771